LACOMBE, Circuit Judge.
Four “quick action triple valves” of the type which was found to be an infringement are shown to have been sold subsequent to service of the injunction. The defendant upon the record here presented must be acquitted of any deliberate violation of the order of the court, its officers having given instructions not to make or sell such structures. Nevertheless, it is thought that an enjoined defendant should take such steps as will enforce obedience to these instructions on the part of its employés. For deliberate violation a heavy penalty would be imposed; for mere carelessness, however, it should be sufficient to exact one which will induce greater carefulness in the future. This motion might have been avoided had proper attention been given to the notification given to the defendant last summer that infringing valves had been found, which had been sold by its employés since injunction. It is thought that a proper disposition of the motion will be to impose a fine of $250 for each of the four infringing valves, one-half to the United States, one-half to the complainant.
It is so ordered.